DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 20170267114) in view of Jeffries (US 20160121747). In The alternative, Bianco in view of Yang (CN 107310421) and in further view of Jefferies.

Regarding claim 1, Bianco teaches an electric vehicle rapid changer (shown below in figure 1 item 100 defined as an Electric Vehicle Service or supply equipment (EVSE), comprising:
Bianco teaches a main body (shown in figure 1 item 103 wherein a main body is interpreted as an enclosure) a cable connection part provided at a first predetermined height (shown in figure 1 wherein a cable item 101 is connected to the main body, enclosure item 103). 
Bianco teaches a cable inlet/outlet part including a plurality of rotating rollers and fixedly coupled to the main body at a second predetermined height (shown in figure 1 item 114 a cable inlet/outlet item 114 defined in paragraph [0144] as a conduit connection ).
Bianco teaches a charging cable having a leading end portion in which a connector connected to a connection inlet of an electric vehicle is provided, a rear end portion fixedly coupled to the cable connection part, and an intermediate portion coupled to the cable inlet/outlet part to be inserted between the plurality of rotating rollers (shown in figures 10 and 11A wherein a charging cable item 101 is connected to a connector inlet item 102 and connected to a rear end portion and inserted between a plurality of rotating rollers items 301 and 400). 
Bianco teaches a control part configured to control a driving of the cable inlet/outlet part according to a charging request signal or a charging stop signal (defined in paragraph [0131] wherein the controller processor unit item 500C energizes via signals 708A, 706A, the clutch solenoid 302F and the drive motor 302A for clockwise rotation 707A).
Bianco teaches wherein the cable inlet/outlet part includes guide pins arranged on a front side or a rear side of the plurality of rotating rollers to guide the charging cable to move between the plurality of rotating rollers at a normal position, and is configured to continuously discharge or collect the charging cable by a driving of the plurality of rotating rollers (shown below in figure 11A wherein rollers item 304 guide the plurality of rollers) and wherein the guide pins include:
Bianco teaches a pair of vertical guide fins arranged on right and left sides of the charging cable to prevent the charging cable from being displaced in a lateral direction, and a pair of horizontal guide fins arranged on upper and lower sides of the charging cable to prevent the charging cable from being displaced in a vertical direction (shown in figure 1 wherein item 401 shows guide rollers in a vertical and horizontal direction). 
Bianco does not explicitly teach wherein the main body including a connector holder provided on one side of the main body. 
Jefferies teaches wherein the main body including a connector holder provided on one side of the main body (shown below in figure 1 wherein the main body item 11 includes a connector holder item 15 defined in paragraph [0017] as a docking station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Bianco reference with the docking station of the Jeffries reference so that the connector is properly protected when not in use. 
The suggestion/motivation for combination can be found in the Jefferies reference in paragraph [0017] wherein a docking station is taught.
In the Alternative, the Bianco reference does not explicitly teach, a pair of vertical guide fins arranged on right and left sides of the charging cable to prevent the charging cable from being displaced in a lateral direction, and a pair of horizontal guide fins arranged on upper and lower sides of the charging cable to prevent the charging cable from being displaced in a vertical direction.
Yang teaches a pair of vertical guide fins arranged on right and left sides of the charging cable to prevent the charging cable from being displaced in a lateral direction, and a pair of horizontal guide fins arranged on upper and lower sides of the charging cable to prevent the charging cable from being displaced in a vertical direction (as shown below in figure 1 wherein the charging station box is provided with a horizontal roller and two vertical roller and the horizontal roller and two vertical roller are set in the holder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Bianco in view of Jefferies reference with the roller system of the Yang reference so that the charging cord is properly guided within the structure. 
The suggestion/motivation for combination can be found in the Yang reference in paragraph 5 wherein properly guiding the cable is taught.
[AltContent: textbox (Horizontal and vertical guide pins item 401)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    652
    544
    media_image1.png
    Greyscale

Bianco Figures 1 and 2



[AltContent: oval][AltContent: arrow]
    PNG
    media_image2.png
    449
    332
    media_image2.png
    Greyscale
[AltContent: textbox (Horizontal guiding pin, roller item 9 and Vertical guiding pin item 10)]
 Yang Figure 1

[AltContent: textbox (Holder item 42)][AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    745
    422
    media_image3.png
    Greyscale

Jefferies Figure 1



4.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 20170267114) in view of Jeffries (US 20160121747) as applied to claim 1 and in further view of Helnerus (US 20190118671).

Regarding claim 3, Bianco in view of Jefferies teaches the electric vehicle rapid changer of Claim 1, but does not explicitly teach wherein the cable inlet/outlet part further includes: a sensor module configured to sense a length at which the charging cable is discharged or collected such that the charging cable is discharged or collected within a certain range of length.
	Helnerus teaches wherein the cable inlet/outlet part further includes: a sensor module configured to sense a length at which the charging cable is discharged or collected such that the charging cable is discharged or collected within a certain range of length (shown in figure 1 wherein item 8 is a sensor module, interpreted in paragraph [0056] as a monitoring apparatus. Paragraph [0022] teaches wherein the monitoring apparatus can be configured to capture optical or electronic identification means on the charging cable. A distance between respectively two identification means may thus be that this distance corresponds to the length of the charging cable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Bianco in view of Jefferies reference with the charging cable system of the Helnerus reference so that the station is notified to stop charging.
The suggestion/motivation for combination can be found in the Helnerus reference in paragraph [0022] wherein the charging cable length is managed.

Regarding claim 4, Bianco in view of Jefferies teaches the electric vehicle rapid changer of Claim 3, but does not explicitly teach wherein the sensor module includes a color sensor coupled to the cable inlet/outlet part and a color portion formed in a surface of the charging cable.
	Helnerus wherein the sensor module includes a color sensor coupled to the cable inlet/outlet part and a color portion formed in a surface of the charging cable (shown in figure 1 wherein item 8 is a sensor module, interpreted in paragraph [0056] as a monitoring apparatus. Paragraph [0022] teaches wherein the monitoring apparatus can be configured to capture optical or electronic identification means on the charging cable. Figure 6 shows wherein sensor item 8a monitors the colors of the cable. A distance between respectively two identification means may thus be that this distance corresponds to the length of the charging cable. Paragraph [0022] teaches wherein the identification means includes color coding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Bianco in view of Jefferies reference with the charging cable system of the Helnerus reference so that the station is notified to stop charging.
The suggestion/motivation for combination can be found in the Helnerus reference in paragraph [0022] wherein the charging cable length is managed.

[AltContent: textbox (Sensor item 8)][AltContent: arrow][AltContent: oval]
    PNG
    media_image4.png
    556
    519
    media_image4.png
    Greyscale

Helnerus Figure 1

    PNG
    media_image5.png
    459
    430
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    343
    465
    media_image6.png
    Greyscale

Helnerus Figures 6 and 7

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US 20170267114) in view of Jeffries (US 20160121747) as applied to claim 1 and in further view of Christen (US 20190217715).

Regarding claim 6, Bianco in view of Jefferies teaches the electric vehicle rapid changer of Claim 1, first sensor configured to sense a coupling between the connector of the charging cable and the connector holder of the main body  (paragraph [0129] teaches wherein the home sensor 400 limit switch 406 determines if the connector 102 is in the, holder, interpreted as a home locked position 107 (FIG. 5)., and wherein a second sensor configured to sense a coupling between the connector of the charging cable (defined in paragraph [0182] wherein Upon sensing the connection of the electrical connector 102 to an electric vehicle).
Bianco in view of Jefferies does not explicitly teach further comprising: a sensor part including a, the sensor part being configured to sense the charging request signal or the charging stop signal when using the charging cable, wherein the control part controls the driving of the cable inlet/outlet part based on the charging request signal or the charging stop signal sensed by the sensor part.
	Christen teaches further comprising: the sensor part being configured to sense the charging request signal or the charging stop signal when using the charging cable, wherein the control part controls the driving of the cable inlet/outlet part based on the charging request signal or the charging stop signal sensed by the sensor part (defined in paragraph [0012] wherein A charge request initiates the operation, the charge request may include depression of a button or switch on a charge station plug or a charge station, it may be detection of a removal of the plug from a charge station cradle, via a cradle/plug switch or sensor,  wherein unit is in the cord set head (plug)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Bianco in view of Jefferies reference with the charging cable system of the Christen reference so that the station knows when to initiate charging.
The suggestion/motivation for combination can be found in the Christen reference in paragraph [0012] wherein the charging request is sensed.

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180272880 A1	BIANCO J S et al.: a vehicle battery charging station with a charging cord management device. 
US 20120048983 A1	Bianco; James S. et al.: a vehicle battery charging station with an overhead charging cord management device. 
US 20160207408 A1	Bianco; James S. et al.: a vehicle battery charging station with a charging cord management device. 
US 20170129351 A1	Bianco; James S. et al.: a vehicle battery charging station with a charging cord management device. 
US 20160075251 A1	CHOI; SEUNG WOO: a vehicle battery charging device with a charging cord management device. 
US 20120249066 A1	Ichikawa; Shinji: a vehicle battery charging device with a charging cord management device. 
US 20220111745 A1	Koehler; Juergen et al.: a vehicle battery charging device with a charging cord management device. 
US 20150343912 A1	McNally; Mark: a vehicle battery charging station with a charging cord management device, with a sensor to determine the length of the charging cord when used. 
US 20140175211 A1	Mizuno; Eiji et al.: a vehicle battery charging station with a charging cord management device. 
US 20140224914 A1	Sugiura; Akehito et al. a vehicle battery charging device with a charging cord management device. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/               Primary Examiner, Art Unit 2859